Sweeney, J.
An apartment tenant has authority to consent to a search of his apartment. State v. Mathe, 102 Wn.2d 537, 540-41, 688 P.2d 859 (1984). He has no authority, however, to consent to a search of another’s property. See, e.g., State v. Holmes, 108 Wn. App. 511, 518-19, 31 P.3d *958716 (2001). Here, the tenant consented to a police search of his apartment. While doing so, the police also searched a guest’s eyeglass case. The guest, Aaron Rison, did not authorize that search. We therefore reverse the trial judge’s order denying Mr. Rison’s motion to suppress the drugs found in the glasses case, and remand.
FACTS
Officer Matthew Burkett investigated a noise complaint at Boulder Creek Apartments. He went to a second apartment where he also heard noise. Mr. Rison answered the door. Officer Burkett smelled marijuana. Mr. Rison was a guest in the apartment. Officer Burkett read the tenant, Thomas Farrell, complete “Ferrier[1] warnings.” Mr. Farrell gave Officer Burkett permission to search the apartment. Officer Burkett called for backup.
Four to seven people occupied the apartment, including Mr. Farrell and Mr. Rison. Police required all of the occupants to leave. They found an eyeglass case belonging to Mr. Rison which contained what was ultimately determined to be psilocin/psilocybin (mushrooms). The eyeglass case is not described in any detail — except it was black and it was closed. Clerk’s Papers at 26, 35.
Mr. Rison approached Officer Mike Sontgerath (one of the backup officers) outside of the apartment while the search was underway inside. He told Officer Sontgerath that there were illegal mushrooms in a black case in the apartment and that they were his. Officer Sontgerath told Officer Burkett of Mr. Rison’s comments about the mushrooms, but only after the search. Officer Burkett gave Mr. Rison his Miranda1
2 warnings. Mr. Rison then admitted that the mushrooms were his.
*959The State charged Mr. Rison with possession of psilocin/ psilocybin (mushrooms). Mr. Rison moved to suppress the mushrooms. The court concluded that Mr. Rison’s consent was not required for a valid search of his eyeglass case because Mr. Farrell, the tenant, gave a valid (and unconditional) consent to search the apartment. And it is this ruling which generates the issue before us.
The court denied a motion for reconsideration concluding that Mr. Farrell’s consent to search was unlimited. And as a weekend guest, Mr. Rison had no right to challenge or limit that consent.
The court then convicted him as charged in a bench trial on stipulated facts.
DISCUSSION
The legal question here is straightforward. Does a tenant’s consent to search his apartment authorize police to search a closed container found in the apartment owned by a guest rather than the tenant? We conclude that the consent of the tenant does not extend to the closed container of a guest.
Standard of Review
The trial court’s conclusion here that the tenant’s general consent to search the apartment extends to the closed container of the guest raises a question of law which we review de novo. State v. Freigang, 115 Wn. App. 496, 501, 61 P.3d 343 (2002).
Expectation of Privacy
First, Mr. Rison had a legitimate expectation of privacy as a guest in Mr. Farrell’s home. See Minnesota v. Carter, 525 U.S. 83, 89, 119 S. Ct. 469, 142 L. Ed. 2d 373 (1998) (holding that an overnight guest has a legitimate expectation of privacy in the host’s home that society is prepared to recognize as reasonable); State v. Magneson, 107 Wn. App. 221, 225, 26 P.3d 986, review denied, 145 Wn.2d 1013 (2001). “A container which can support a *960reasonable expectation of privacy may not be searched, even on probable cause, without a warrant.” United States v. Jacobsen, 466 U.S. 109, 120 n.17, 104 S. Ct. 1652, 80 L. Ed. 2d 85 (1984) (citing United States v. Ross, 456 U.S. 798, 809-12, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982)). Whether an expectation of privacy gives rise to Fourth Amendment protection presents two questions:
First, we ask whether the individual, by his conduct, has exhibited an actual expectation of privacy; that is, whether he has shown that “he [sought] to preserve [something] as private.”. . . Second, we inquire whether the individual’s expectation of privacy is “one that society is prepared to recognize as reasonable.”
Bond v. United States, 529 U.S. 334, 338, 120 S. Ct. 1462, 146 L. Ed. 2d 365 (2000) (quoting Smith v. Maryland, 442 U.S. 735, 740, 99 S. Ct. 2577, 61 L. Ed. 2d 220 (1979)).
This was a closed container. Mr. Rison kept it with him in the same room. The contents of the case then were not accessible to the general public. And Mr. Rison’s expectation of privacy was not diminished simply because other guests might have had access. State v. Jones, 68 Wn. App. 843, 851, 845 P.2d 1358 (1993). Mr. Rison would expect— reasonably, we believe — that others would not open the container, without his consent, particularly if he were present. This is especially true for the typical eyeglass case, i.e., one shaped to hold eyeglasses.
Second, “[p]urses, briefcases, and luggage constitute traditional repositories of personal belongings protected under the Fourth Amendment.” State v. Kealey, 80 Wn. App. 162, 170, 907 P.2d 319 (1995) (citing Arkansas v. Sanders, 442 U.S. 753, 762, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979)).3 *961A closed eyeglass case is similar. The case serves “as a repository for personal, private effects” when one wishes to carry them. Sanders, 442 U.S. at 762 n.9. The eyeglass case here is, then, associated with an expectation of privacy and is protected by the Fourth Amendment. See State v. Boland, 115 Wn.2d 571, 800 P.2d 1112 (1990) (warrantless search and seizure of the contents of defendant’s closed receptacle outside his home was an unreasonable intrusion into his private affairs).
And Mr. Rison did nothing to defeat his expectation of privacy. He had possession of the case within the room and did not relinquish control over it. Instead, police removed him from the apartment.
Both the Fourth Amendment and article I, section 7 of the Washington State Constitution prohibit unreasonable searches and seizures. State v. Davis, 86 Wn. App. 414, 420, 937 P.2d 1110 (1997). The protections against unreasonable searches and seizures are personal. State v. Vy Thang, 145 Wn.2d 630, 638, 41 P.3d 1159 (2002). Mr. Rison has established the personal right of privacy necessary to challenge this search. See id.
Authority to Consent
 Actual Authority. Next, a warrantless search is valid if a person with authority consents to it. State v. Mathe, 102 Wn.2d 537, 541, 688 P.2d 859 (1984). And actual authority requires a sufficient relationship to or “mutual use of the property by persons generally having joint access or control for most purposes.” United States v. Matlock, 415 U.S. 164, 171 & n.7, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974). Mr. Farrell did not jointly own, use, possess, or control Mr. Rison’s eyeglass case. Mr. Farrell did not then have actual authority to consent to a search of Mr. Rison’s eyeglass case.
Apparent Authority. The next question is whether a consent search can be grounded in Mr. Farrell’s apparent *962authority to permit one. See Illinois v. Rodriguez, 497 U.S. 177, 188-89, 110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990).
The Fourth Amendment is satisfied by consent given by one who appears to have authority. State v. Holmes, 108 Wn. App. 511, 518-19, 31 P.3d 716 (2001) (citing Rodriguez, 497 U.S. at 186). That is as long as the police have a reasonable belief in the authority of the person giving consent. Id. at 519 (citingRodriguez, 497 U.S. at 186).
The standard for whether officers reasonably believe in the authority of a third party to consent is objective. Id. The relevant inquiry is whether “ ‘the facts available to the officer at the moment’ ” would justify the belief in a person of reasonable caution that the consenting party had authority. Id. (quoting Rodriguez, 497 U.S. at 188).
Here, four to seven people were in the room when the officer came to the door. He ordered them to leave. He did not instruct them to remove their personal property. Nor did he ask for their consent to search their personal property. Under these circumstances, the tenant’s consent did not then include a closed container belonging to a guest. First, it was likely that the case belonged to someone besides Mr. Farrell. Second, Mr. Farrell did not have joint control over the closed container — an eyeglass case.
Moreover, apparent authority requires that police make reasonable inquiries when they find themselves in ambiguous circumstances. Id. (citing Wayne R. LaFave, Search and Seizure § 8.3(g), at 747 (3d ed. 1996)).
Police here did not ask about ownership before opening the case. The officer easily could have and should have requested and obtained the defendant’s consent “when confronted with [the defendant’s] presence.” State v. Leach, 113 Wn.2d 735, 744, 782 P.2d 1035 (1989).
The State asserts that Mr. Rison waived his Fourth Amendment rights because he did not attempt to limit the scope of Mr. Farrell’s consent or otherwise object to the search of his belongings. But consent may not reasonably be *963implied by one’s silence or failure to object when the officer did not expressly or impliedly ask him for consent to search. United States v. Jaras, 86 F.3d 383, 390 (5th Cir. 1996); see also State v. Browning, 67 Wn. App. 93, 98, 834 P.2d 84 (1992) (mere acquiescence to an officer’s claim of authority to intrude into a constitutionally protected area does not satisfy State’s burden of proving consent was free and voluntary).
The State also argues that Mr. Farrell could have and/or should have limited the scope of the search in order to protect Mr. Rison’s privacy. But Mr. Farrell did not have a privacy interest in the eyeglass case to assert in the first place. His waiver of Fourth Amendment rights is then not relevant. See Vy Thang, 145 Wn.2d at 638.
HOLDING
The conviction is reversed and the case remanded.
Kato, J., concurs.

 See State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998) (police must inform person from whom consent is sought of the right to refuse consent, revoke consent at any time, and to limit scope of consent).


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 Courts have found an expectation of privacy in a wide variety of containers. See State v. Cole, 31 Wn. App. 501, 506 n.2, 643 P.2d 675 (1982) (citing United States v. Bella, 605 F.2d 160 (5th Cir. 1979) (guitar case); United States v. Gooch, 603 F.2d 122 (10th Cir. 1979) (briefcase); People v. Dalton, 24 Cal. 3d 850, 598 P.2d 467, 157 Cal. Rptr. 497 (1979) (leather box, small metal box, and tool box); Liles v. Florida, 375 So. 2d 1094 (Fla. Dist. Ct. App. 1979) (satchel); People v. Bayles, 76 Ill. App. 3d 843, 395 N.E.2d 663, 32 Ill. Dec. 433 (1979) (cloth whiskey bag), aff’d, 82 Ill. 2d 128, 411 N.E.2d 1346, 44 Ill. Dec. 880 (1980); Commonwealth v. Moon, *9618 Mass. App. 375, 394 N.E.2d 984 (1979) (wallet), aff’d, 380 Mass. 751, 405 N.E.2d 947 (1980)).